Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 November 6, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Post-Effective Amendment No. 143 to the Registration Statement on Form N-1A of Deutsche MLP & Energy Infrastructure Fund (the “Fund”), a series of Deutsche Securities Trust (the “Trust”) (Reg. Nos. 002-36238; 811-02021) Ladies and Gentlemen: We are filing today through the EDGAR system, on behalf of the Fund, Post-Effective Amendment No. 143 under the Securities Act of 1933 (the “Securities Act”) to the Trust’s Registration Statement on Form N-1A (the “Amendment”). The Amendment is being filed under paragraph (a)(2) of Rule 485 under the Securities Act and Rule 8b-16 under the Investment Company Act of 1940 for review and comment by the Staff of the Securities and Exchange Commission (the “Commission”). The Amendment is expected to become effective on January 20, 2015.No fees are required in connection with this filing. This filing is being made to introduce a new series into the Trust: Deutsche MLP & Energy Infrastructure Fund. The Fund will issue shares in four different classes: Class A, Class C, Institutional Class, and Class S. The enclosed filing contains the Fund’s statutory Prospectus and Statement of Additional Information. Other than the sections directly relating to the foregoing, the disclosure in the Fund’s Prospectus and Statement of Additional Information represents standard Deutsche disclosure that has been reviewed by the Staff of the Commission. Any comments or questions on this filing should be directed to the undersigned at (617) 295-3011. Sincerely yours, /s/James M. Wall James M. Wall Director & Senior Counsel cc:John Marten, Esq., Vedder Price P.C.
